DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mittra (US 2007/0092509).
With respect to Claim 1, Mittra teaches a device for the treatment of blood, comprising: 
(a) tubes (49/59; Figures 22A and 23A) for whole blood or blood plasma to flow through from and to the patient, and 
(b) a solid phase on which a polypeptide is immobilized which is suitable for the inactivation of free nucleic acids.  See [0018], [0054], [0238-0239], and Claims 1, 18, 19, and 26 of the PGPub; Figures 21A-23A.


With respect to Claim 3, the polypeptide/enzymatic agent may be a nuclease such as DNase (deoxyribonuclease).  See Claim 26 of the PGPub. 
With respect to Claim 7, Mittra teaches that the solid phase on which the polypeptide is immobilized comprises a hollow fiber membrane of a dialyzer or hemofilter (see [0055] and [0238-0239] and Figures 22C-23A).
With respect to Claim 8, Mittra teaches that system comprises a plasma filter having a filtration system having appropriate porosity adapted for filtration of plasma or blood.  See [0018], [0238-0239], and Figures 22C-23A.
With respect to Claim 9, Mittra teaches that the solid phase on which the polypeptide is immobilized comprises a hollow fiber membrane (see [0055] and [0238-0239]).
With respect to Claim 10, the free nucleic acids to be inactivated have an inflammatory effect (see [0084] and Claim 4 of the PGPub). 
	With respect to Claim 11, the free nucleic acids to be inactivated are selected from the group consisting of human genomic DNA, mitochondrial DNA (mtDNA) or mRNA.  Specifically, Mittra teaches removal of chromatin fragments.  See [0084] and Claim 4). 
With respect to Claim 12, Mittra teaches that the free nucleic acids to be inactivated may be of the group consisting of bacterial or viral DNA or RNA.  Specificially, the device may be used to treat autoimmune disorders such as HIV/AIDS.  See [0018] and [0037-0040].

	With respect to Claim 14, Mittra teaches a method for the treatment of blood, wherein free nucleic acids are inactivated outside the body.  See Abstract, paragraphs [0018], [0054], [0238-0239], and Claims 1, 18, 19, and 26 of the PGPub; Figures 21A-23A.
With respect to Claim 15, Mittra teaches that the method of treating blood comprises providing the device as set forth in Claim 1 (see the rejection of Claim 1 above), and conveying the whole blood or plasma of the patient through the device such that free nucleic acids are inactivated by means of the polypeptide immobilized on the solid phase (see [0018], [0054], [0238-0239], and Claims 1, 18, 19, and 26 of the PGPub; Figures 21A-23A).
With respect to Claim 16, Mittra teaches the step of filtering blood plasma from the whole blood.  See paragraph [0018].
With respect to Claim 17, Mittra teaches that the device comprises a dialyzer or hemofilter (Figures 22C and 23A), such that inactivated free nucleic acids are removed from the blood or plasma by means of dialysis.  See [0018], [0054], [0238-0239], and Claims 1, 18, 19, and 26 of the PGPub; Figures 21A-23A).
With respect to Claim 18, Mittra teaches a system for treating blood comprising an extracorporeal circulation containing the device as set forth in Claim 1 above.  See 
With respect to Claim 19, Mittra teaches a method for treating proinflammatory conditions in patients suffering from chronic kidney failure, cancer or lupus erythematosus, said method comprising by inactivating free nucleic acids of said patients by treating blood of said patients with the device of claim 18.  Specifically, Mittra teaches that the device may be used to treat cancer.  See [0031] and [0040].

Claims 1-3, 6-9, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Selden (US 2011/0125286).
With respect to Claim 1, Selden teaches a device for the treatment of blood, comprising: 
(a) tubes for whole blood or blood plasma to flow through from and to the patient (paragraph [0185]), and 
(b) a solid phase on which a polypeptide is immobilized which is suitable for the inactivation of free nucleic acids.  See paragraphs [0184-0186].

	With respect to Claim 2, the device further comprises a dialyzer or hemofilter.  See Claims 1, 5, and 6 of the PGPub). 
	With respect to Claim 3, Selden teaches that the cartridge comprises deoxyribonucleases [0186].
	With respect to Claim 6, Selden teaches that the solid phase is located upstream of the dialyzer or hemofilter.  See paragraphs [0186] and [0242].

	With respect to Claim 8, Selden teaches that the device further comprises a plasma filter [0008]
	With respect to Claim 9, Selden teaches that the solid phase comprises a hollow fiber membrane [0185].
	With respect to Claim 14, Selden teaches a method for treating blood, wherein free nucleic acids are inactivated outside the body.  See Paragraphs [0184-0186].
	With respect to Claim 15, Selden teaches that the method of treating blood comprises providing the device as set forth in Claim 1 (see the rejection of Claim 1 above), and conveying the whole blood or plasma of the patient through the device such that free nucleic acids are inactivated by means of the polypeptide immobilized on the solid phase.  See paragraphs [0184-0186].
	With respect to Claim 16, Selden teaches the step of filtering blood plasma from the whole blood [0184].
	With respect to Claim 18, Selden teaches a system for treating blood comprising an extracorporeal circulation containing the device as set forth in Claim 1 above.  See paragraphs [0184-0186].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mittra.
With respect to Claims 4 and 5, Mittra teaches the device of Claim 1, but does not specifically teach that the polypeptide is selected from a group consisting of DNA methyltransferases 1 (DNMT1) or peptides with methyltransferase activity, or a polypeptide having a cytosine deaminase activity.
 	However, the examiner takes official notice that these polypeptides are well-known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to provide Mittra’s solid phase with a polypeptide selected from a group consisting of DNA methyltransferases 1 (DNMT1) or peptides with methyltransferase activity, or a polypeptide having a cytosine deaminase activity, depending on the specific disease that is desired to be treated by the extracorporeal device. 

With respect to Claim 6, Mittra teaches the device of Claims 1 and 2, but does not specifically teach that the solid phase is disposed upstream of the dialyzer or hemofilter.  However, it has been held that the mere rearrangement of parts does not constitute a patentable improvement in the art when said rearrangement does not result in a nonobvious change in functionality (MPEP 2144.04 VI. C.).  In this case, moving the solid phase from within the dialyzer/hemofilter to upstream thereof would not fundamentally change the functionality of the device, because the inactivated nucleic acids would still be able to be filtered and removed from the blood.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Terman et al. (Degradation of Circulating DNA by Extracorporeal Circulation over Nuclease Immobilized on Nylon Microcapsules; provided via third party IDS submission) teaches an extracorporeal system for inactivating free nucleic acids using polypeptides immobilized on microspheres.
	Skurkovich (US 4,824,432) teaches an extracorporeal system for treating HIV/AIDS and other immune deficiencies by inactivating free nucleic acids using polypeptides immobilized on a dialyzer/hemofilter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PHILIP R WIEST/           Primary Examiner, Art Unit 3781